In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 04-2728
UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
                              v.

LELAND D. MARTIN,
                                        Defendant-Appellant.
                        ____________
       Appeal from the United States District Court for the
        Southern District of Indiana, New Albany Division.
     No. NA 02-23-CR-01 B-F—Sarah Evans Barker, Judge.
                        ____________
    ARGUED JANUARY 12, 2005—DECIDED MARCH 4, 2005
                    ____________


  Before FLAUM, Chief Judge, and EASTERBROOK and WOOD,
Circuit Judges.
  EASTERBROOK, Circuit Judge. State and federal agents
got wind of the possibility that Leland Martin had acquired
guns and dynamite in preparation for robbing a bank. They
arrested him on a warrant for an unrelated offense; once
the agents appeared with warrant in hand, both Martin and
his wife consented to a search of their home, where the
agents found a gun and ammunition. A jury convicted him
of possessing these, which someone with Martin’s criminal
record may not do. 18 U.S.C. §922(g)(1). His multiple priors
led to a 210-month sentence under the Armed Career
Criminal Act, 18 U.S.C. §924(e). Because a recidivism
enhancement comes within Almendarez-Torres v. United
2                                                No. 04-2728

States, 523 U.S. 224 (1998), Martin has no complaint about
the sentence. But he does contend that the judge should
have suppressed the damning evidence. Consents are
invalid, he insists, because the officers should not have been
in his home to request them. Although the warrant was
valid when issued, Martin says, it was stale when executed.
  Martin had been charged with a misdemeanor in 1998 but
failed to appear for trial. A state judge issued a bench
warrant for his arrest. This the police failed to execute,
because Martin had furnished a bogus address. About six
months later the judge renewed the warrant with the
notation: “Reissued 35-33-2-4.” The reason for this proce-
dure appears in the citation. Indiana Code §35-33-2-4
provides that an arrest warrant for a misdemeanor expires
180 days after issuance, but that “[a] warrant of arrest for
a felony and a rearrest warrant for any offense do not
expire.” The statute does not define “rearrest warrant”. The
local prosecutor’s office had told the police that a reissued
warrant is a “rearrest warrant”, which meant that this
warrant was valid in 2002 when they set out to find Martin.
The federal judge, however, concluded that the reissued
misdemeanor warrant was not a “rearrest warrant” and had
expired, but that the good-faith exception to the
exclusionary rule applied to these circumstances. See
Arizona v. Evans, 514 U.S. 1, 10-16 (1995); United States v.
Leon, 468 U.S. 897 (1984). Thus Martin’s motion to sup-
press the evidence on the ground that a wrongful arrest
entry had tainted the consents was denied. 2004 U.S. Dist.
LEXIS 3655 (S.D. Ind. Feb. 27, 2004).
  In this court the parties debate how, if at all, the good-
faith exception applies to a violation of Ind. Code §35-33-2-
4. But the answer does not matter. There is no need
to explore the scope of exceptions to the exclusionary
rule, when it does not apply in the first place. Let us
assume that the police did not have a “rearrest warrant.”
(This is not at all clear. Martin had been arrested and
No. 04-2728                                                    3

directed to appear at trial; a bench warrant to pick him up
again following his skip sensibly may be described as a
“rearrest warrant.”) Any shortcoming is one of state law
only. The fourth amendment’s rules for warrants do
not include time limits. “[N]o Warrants shall issue, but
upon probable cause, supported by Oath or affirmation, and
particularly describing the place to be searched, and the
persons or things to be seized.” Martin does not deny that
all of these requirements have been satisfied. Indiana is
free to add additional restrictions, but state officials’ failure
to comply with state law does not lead to the exclusion of
evidence in federal court. “In determining whether there
has been an unreasonable search and seizure by state
officers, a federal court must make an independent inquiry
. . . . The test is one of federal law, neither enlarged by what
one state court may have countenanced, nor diminished by
what another may have colorably suppressed.” Elkins v.
United States, 364 U.S. 206, 223-24 (1960).
  Elkins restricts the exclusionary rule to violations of
the fourth amendment. This requires a court to assume that
the state has authorized its agents to act exactly as they
did, and then ask whether the Constitution countermands
that decision. See Gordon v. Degelmann, 29 F.3d 295, 300-
01 (7th Cir. 1994). Martin does not contend that the fourth
amendment (or any other part of the Constitution) limits
the time available to execute arrest warrants; indeed,
Martin concedes that if this warrant is a “rearrest warrant”
in Indiana practice, then his arrest and consent are valid.
  Probable cause for a warrant is not necessarily enough.
After all, the fourth amendment requires searches and
seizures to be “reasonable.” Passage of time could affect
reasonableness, especially for search warrants that autho-
rize the police to hunt for items that are portable
(or consumable). An arrest might be thought unreason-
able after the statute of limitations for the offense has
lapsed. But see Pickens v. Hollowell, 59 F.3d 1203, 1206-
4                                                No. 04-2728

08 (11th Cir. 1995) (arrest proper even after period of
limitations has expired). Delay in executing an arrest
warrant also increases the likelihood that the suspect
has turned himself in or been arrested on another charge
during the interim. A misdemeanor charge might be
cleared, and the penalty exacted, before the warrant had
been executed, and such an arrest could be thought unrea-
sonable. Police guarded against that risk, however, by
checking to see whether the charge remained unresolved. It
was, so Martin was still a fugitive at the time of his arrest.
See United States v. Towne, 870 F.2d 880, 884 (1st Cir.
1989). The warrant was constitutionally valid and its
execution reasonable, so the consents were untainted.
                                                   AFFIRMED

A true Copy:
       Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                    USCA-02-C-0072—3-4-05